


Exhibit 10.19

 

SIRTRIS PHARMACEUTICALS, INC.

 

April 15, 2005

 

David Sinclair
Harvard Medical School
Department of Pathology
NRB, 9th Floor
77 Avenue Louis Pasteur
Boston, MA 02115

 

Dear David:

 

        Thank you for agreeing to become a consultant to Sirtris
Pharmaceuticals, Inc. (the “Company”). This letter is to confirm our
understanding with respect to the services the Company will ask of you, the
compensation you will receive in return and certain related matters. We have
agreed as follows.

 

        1.    Services.    You agree to serve as a consultant to the Company
under the terms of this Agreement. You will report directly to the Chief
Executive Officer of the Company and perform such tasks as the Chief Executive
Officer may request (the “Services”). It is anticipated that the Services will
include presenting data to SAB and BOD, fundraising, grant writing, assisting
the SVP Research and Director of Biology in the design of experiments and
clinical trials, evaluation and recruitment of employees, business development,
strategic planning, providing specific advice and intellectual property unless
it is confidential or conflicts with the policy of Harvard Medical School
regarding information dissemination. You agree to make yourself available to
render the Services on an on-call basis, as requested by the Company at such
times and locations as may be mutually agreed subject to the other terms of this
Agreement. You will use commercially reasonable efforts in rendering services to
and promoting the best interests of the Company. It is understood that pursuant
to your commitments to Harvard, your activities with the Company cannot exceed
20% of your total working time.

 

        2.    Approvals.    You represent that you have received the requisite
approvals that will allow you to perform the Services contemplated by this
Agreement.

 

        3.    Term.    The term of this Agreement shall commence as of March 1,
2005 and shall continue until February 28, 2006. The term of this Agreement may
be extended by mutual agreement between you and the Company. You may terminate
this Agreement at any time, with or without cause, on 60 days prior notice to
the Company. The Company may terminate this Agreement at any time, with or
without cause, upon 60 days written notice to the Consultant.

 

        4.    Expenses.    We will reimburse you for reasonable and necessary
expenses which are incurred in connection with your performance of the Services
hereunder and with respect to which you promptly provide to us a detailed
expense account and receipts, provided that any expenses (other than travel
expenses incurred in connection with attendance at a meeting of the Scientific
Advisory Board) in excess of $500 per month have been approved by the Company in
advance and in writing.

 

        5.    Compensation.    As compensation for you providing the Services to
the Company, you will be paid one hundred and fifty thousand dollars ($150,000)
per annum, payable in twelve equal monthly installments in arrears by the last
day of each month.

 

        6.    Confidentiality, Etc.    As a condition of your engagement as a
consultant by the Company, you will execute the Company’s Consultant
Non-Solicitation, Non-Disclosure and Proprietary Information Assignment
Agreement in the form attached to this Agreement as Exhibit A (the
“Non-Disclosure Agreement”).

 

--------------------------------------------------------------------------------


 

        7.    Independent Contractor.    It is agreed that you will perform your
Services to the Company as an independent contractor and that nothing in this
agreement shall in any way be construed to give rise to an employment
relationship between you and the Company. You will not be eligible for any
employee benefits.

 

        8.    Representations; Consent.    You represent and warrant that you
have no commitments or obligations inconsistent with this Agreement or the
Non-Disclosure Agreement or that would in any way restrict your activities as a
consultant to the Company. You consent to being named as a consultant to the
Company in press releases, offering documents, reports or other documents in
printed or electronic form, and any documents filed with the Securities and
Exchange Commission.

 

        9.    Miscellaneous.    This agreement constitutes the entire
understanding of the parties with respect to the subject matter hereof and
supersedes all prior or current understandings and agreements, whether written
or oral, with respect to such subject matter. The invalidity or unenforceability
of any provision hereof shall not affect the validity and enforceability of any
other term or provision hereof. You may not assign your rights or delegate your
responsibilities under this agreement without our prior written consent. The
provision of the Non-Disclosure Agreement. This agreement shall be governed by
and construed in accordance with the laws (other than the conflict of laws
principles) of the Commonwealth of Massachusetts. The parties agree that any
disputes between the parties shall be resolved pursuant to final and binding
arbitration before a single arbitrator selected from and administered by the
American Arbitration Association in accordance with its then existing
arbitration rules or procedures regarding business disputes.

 

        Again, thank you for agreeing to become a consultant to the Company. We
look forward to working with you and believe that your service will be
significant to the long-term success and viability of the Company. If this
letter accurately sets forth our agreement, please so indicate by signing below
on both copies of this letter and returning both to us. We will forward to you a
fully executed agreement for your files.

 

Very truly yours,

 

 

 

 

SIRTRIS PHARMACEUTICALS, INC.

 

 

 

 

By:

 /s/  CHRISTOPH WESTPHAL

 

Name:

Christoph Westphal

 

Title:

President and Chief Executive Officer

 

Date:

4/15/05

 

 

 

 

Agreed and Accepted

 

 

 

 

 /s/  DAVID SINCLAIR

 

Name:

David Sinclair

 

Date:

4/15/05

 

 

--------------------------------------------------------------------------------


 

Sirtris Pharmaceuticals, Inc.
790 Memorial Drive, Suite 104
Cambridge, MA 02139

 

        March 5, 2006

 

 

David A. Sinclair
8 Preston Road
West Roxbury, MA 02132

 

Re: Relationship with Sirtris Pharmaceuticals, Inc.

 

Dear David:

 

        This amends the consulting agreement between you and Sirtris dated
April 15, 2005. The Term of the agreement is hereby amended to extend until Feb
28, 2007.

 

        This amendment will be effective as of March 1, 2006. Except as
described in this amendment, the letter agreement will continue in accordance
with its original terms.

 

        If this is your understanding, please sign this letter in duplicate in
the space provided below and return an executed copy to me. The other copy if
for your records.

 

 

Very truly yours,

 

 

 

 /s/  CHRISTOPH WESTPHAL

 

Christoph Westphal, M.D., Ph.D.

 

Vice Chair and CEO

 

 

 

Acknowledged and Agreed

 

 /s/  DAVID A. SINCLAIR 

 

David A. Sinclair

 

 

 

 

 

--------------------------------------------------------------------------------


 

GRAPHIC [g70952kzi001.jpg]

 

February 26, 2007

 

David A. Sinclair
8 Preston Road
West Roxbury, MA 02132

 

Re:

 

Relationship with Sirtris Pharmaceuticals, Inc.

 

Dear David:

 

        This letter amends the consulting agreement between you and Sirtris
Pharmaceuticals, Inc. dated April 5, 2005 and the letter agreement amendment to
that agreement dated March 5, 2006 as follows:

 

· The term of the agreement is hereby amended to extend to February 29, 2008

 

        Except for the change in duration of the agreement all other terms of
the consulting agreement and the amendment thereto remain unchanged.

 

Sincerely,

 

 

 

 /s/ CHRISTOPH WESTPHAL   

 

Christoph Westphal

 

Vice Chairman and Chief Executive Officer

 

 

 

Acknowledged and agreed:

 

 

 

 /s/ DAVID A. SINCLAIR 

 

David A. Sinclair

 

 

 

 

Sirtris Pharmaceuticals, Inc.
790 Memorial Drive, Suite 104
Cambridge, MA 02139

 

--------------------------------------------------------------------------------


 

[g70952kzi002.jpg]

 

 

 

February 8, 2008

 

 

David A. Sinclair

43 Newbrook Circle

Chestnut Hill, MA 02467

 

 

Re: Relationship with Sirtris Pharmaceuticals, Inc.

 

 

Dear David:

 

This letter amends the consulting agreement between you and Sirtris
Pharmaceuticals, Inc. dated April 5, 2005 and the letter agreement amendments to
that agreement date March 5, 2006 and February 26, 2007 as follows:

 

•       The term of the agreement is hereby amended to extend to February 28,
2009

 

Except for the change in duration of the agreement, all other terms of the
consulting agreement and the amendments thereto remain unchanged.

 

 

Sincerely,

 

 /s/ Christoph Westphal

 

Christoph Westphal

 

Vice Chairman and Chief Executive Officer

 

 

 

 

 

Acknowledged and agreed:

 

 

 

 /s/ David A. Sinclair

 

David A. Sinclair

 

 

 

 

 

Sirtris Pharmaceuticals, Inc.
200 Technology Square
Cambridge, MA 02139

617-252-6920

 

--------------------------------------------------------------------------------
